Citation Nr: 0632111	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for depression claimed 
as secondary to exposure to Agent Orange or, alternatively, 
as secondary to the service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from September 1967 until 
June 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2006, the 
veteran was granted service connection for degenerative disc 
disease L5-S1 of the lumbar spine, low back disability, and 
assigned a 60 percent evaluation.  This issue has not been 
appealed and, therefore, is not before the Board at this 
time. 

In March 2006, the veteran submitted a statement arguing 
that his depression, anxiety, was secondary to the service 
connected low back disability.  The RO has not had the 
opportunity to address this issue.  Additionally, it does 
not appear that the veteran was ever notified of the 
evidence necessary to substantiate a claim for secondary 
service connection.  

In December 2004, the Board remanded the case for a medical 
opinion regarding the left knee, with review of the claim's 
file.  The examiner was asked to answer the following: Is it 
at least as likely as not that any acquired disability of 
the left knee is the result of injury during active service 
or, alternatively, had its onset in service.  Unfortunately, 
the examiner failed to address this question.  The 
examination report, therefore, must be returned as 
inadequate for rating purposes and failing to comply with 
the Board's previous remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (stating that a claimant is 
entitled to full compliance with directives contained in a 
remand order).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:


1.  The RO must review the claim's file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006) and any other applicable legal precedent.  
This includes informing the appellant of what 
evidence is necessary to establish a secondary 
service connection claim and of the time he has to 
submit additional evidence. 

2.  The RO should schedule the veteran for a VA 
examination to ascertain the nature of the 
veteran's psychiatric disorder and its etiology.  
The examiner must express an opinion as to whether 
it is at least as likely as not (50 percent 
probability or more) that the veteran's claimed 
psychiatric disorder, is secondary to his service- 
connected low back disability and if not directly 
related whether it was aggravated by the service 
connected low back disability.  The examiner should 
provide a rationale for the opinion rendered.  The 
claim's folder and a copy of this remand should be 
made available to the examiner.

3.  The veteran should be afforded a VA orthopedic 
examination for the purpose of determining the 
nature and etiology of his current left knee 
disability.  The examiner should review the 
contents of the claim's file and obtain relevant 
history from the veteran.  Following the 
examination, the examiner should express an opinion 
on the following question: Is it at least as likely 
as not that any acquired disability of the left 
knee is the result of injury during active service 
or, otherwise, had its onset in service.  The 
examiner must provide a rationale for the opinions 
expressed.  The claim's folder and a copy of this 
remand should be made available to the examiner.

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  The RO should especially address the 
issue of depression as secondary to the service 
connected low back disability.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC).  An 
appropriate time should be given for them to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



